UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ALBERT A, GRAYER CIVIL ACTION
VERSUS
DARREL VANNOY, ET AL. NO.: 18-CV-00795-BAJ-EWD

RULING AND ORDER

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doe. 21) pursuant to 28 U.S.C. § 636(b)(1). The Report and
Recommendation addresses Defendant’s Motion for Summary Judgment for Failure
to Exhaust Administrative Remedies (Doc. 20). The pro se Plaintiff, an inmate
confined at the Louisiana State Penitentiary, alleged that Defendants acted with
deliberate indifference to Plaintiffs medical needs in violation of the Eighth
Amendment. Ud. at p. 1). The Magistrate Judge recommended that Defendants’
motion for summary judgement be granted, due to Plaintiffs inability to establish
that he exhausted potential administrative remedies. (Id. at pp. 3-4).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 686(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (/d. at p. 1). Plaintiff filed a
response to the Report and Recommendation. (Doc. 14). Having carefully considered

the underlying Complaint, the instant motions, and related filings, the Court
approves the Magistrate Judge’s Report and Recommendation, and hereby adopts its
findings of fact, conclusions of law, and recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 21) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Defendants’ Motion for Summary
Judgement for Failure to Exhaust Administrative Remedies (Doc. 20) is
GRANTED.

IT IS FURTHER ORDERED that all claims brought by Plaintiff against

Defendants are hereby DISMISSED WITH PREJUDICE.

Baton Rouge, Louisiana, this a5 day of August, 2019.

ba.

JUDGE BRIAN Av-JA@KSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
